DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 9 and 10 are cancelled.
Claims 1, 14, 18 and 22 are amended.
No new claim(s) is/are added.
Claims 1-8 and 11-22 are currently pending for examination.

Response to Arguments
Applicant's argument (see Remarks on page 7), filed 12/10/2020, regarding Double Patenting have been fully considered and are persuasive because the amendments in this instant application are different from the co-pending Application No. 16/002,815.  The non-statutory double patenting is withdrawn.
Applicant's arguments, filed 12/10/2020, with respect to claims 1, 14, 18 and 22 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6, 11-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0278033 A1) hereinafter “Wu” in view of Lundstedt et al. (US 2016/0173162 A1) hereinafter “Lundstedt” further in view of Spangenberg et al. “Code acquisition for LEO satellite mobile communication using a serial-parallel correlator with FFT for Doppler estimation” hereinafter “Spangenberg” further in view of Robinson (US 2016/0041267 A1) hereinafter “Robinson”.

Regarding claims 1 and 14, Wu discloses a relay station configured to orbit a celestial body (see FIG. 1; see ¶ [0003] [0029], satellite-based communication systems include gateways and one or more satellite to relay communication signals between the gateways and user terminals), and a data transmission system, comprising: a series of populations of devices arranged at a celestial body; at least one server managed at said celestial body; and at least one relay station configured to orbit the celestial body (see FIG. 1; see ¶ [0003] [0029], satellite-based communication systems include gateways and one or more satellite to relay communication signals between the gateways and user terminals), the relay station comprising:
a receiver configured to receive signals from a population of devices arranged at said celestial body, said relay station and said devices being configured to travel with respect to one another, said signals including a signal that is part of said signals, and signal data in data packages (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite);
a signal-processing device configured to receive said signal from said receiver and extract said signal data from said signal, said signal-processing device configured to correct said signal for a Doppler shift (see FIG. 1 and 7; see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts); and
(see ¶ [0077-78] [0084], transmitting time advance/retart commands to the UT).
Wu does not explicitly disclose as a positive or a negative Doppler shift.
However, Lundstedt discloses a signal-processing device configured to receive said signal from said receiver and extract said signal data from said signal, said signal-processing device configured to correct said signal for a positive Doppler shift or correct said signal for a negative Doppler shift (see FIG. 3; see ¶ [0032-34] [0044], calculating a Doppler correction factor based on the received positioning data and a Doppler shift may be positive or negative); and
a transmitter configured to transmit said signal data from said signal processing device to a server arranged remotely from said relay station at said celestial body (see FIG. 3; see ¶ [0044-46], transmitting the generated return carrier signal to the gateway).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a positive or a negative Doppler shift as taught by Lundstedt, in the system of Wu, so that it would provide to reduce the need to adjust for variations between the frequencies of the return transmission signal by resulting from the Doppler correction (Lundstedt: see ¶ [0009], lines 8-11). 
Wu does not explicitly disclose a series of parallel correlator.
However, Spangenberg discloses wherein said signal-processing device comprises a series of parallel correlators, each correlator in the series of parallel correlators representing a different, predefined frequency range shift for finding a Doppler shift in said signals (see section III, FIG. 3, the serial-parallel correlator and see section IV, FIG. 4, the serial-parallel correlator to operate/find Doppler estimation using FFT enhancement will allow all possible code Doppler offsets to be searches simultaneously).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a series of parallel correlator as taught by Spangenberg, in the combined system of Wu and Lundstedt, so that it would provide to a first acquisition time even though the hardware requirements are reduced significantly (Spangenberg: see VI. Conclusion, lines 3-4). 
Although Wu disclose filtering out signals (see ¶ [0047-49], filters filtering signals component), but does not explicitly disclose filter out other signals that are received by detecting a Doppler shift which is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another.
However, Robinson discloses wherein said signal-processing device is configured to filter out other signals that are received by detecting a Doppler shift which is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another (see ¶ [0031] [0035], the relay satellite can receive the RF signal from the GEO satellite and then shifts the frequency associated with the received RF signal i.e., received signal is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide filter out other signals that are received by detecting a Doppler shift which is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another as taught by Robinson, in the combined system of Wu, Lundstedt and Spangenberg, so that it would provide to adjust the orbit (Robinson: see ¶ [0001], lines 9-12).

Regarding claim 2, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses wherein said signal-processing device is configured to correct said positive Doppler shift or said negative Doppler shift, based upon a population information on said relay station (Wu: see ¶ [0058] [0073], position references of the UT used for estimating Doppler shift; and Lundstedt: see ¶ [0007] [0032], calculating a positive or negative Doppler shift based on the received positioning data).

Regarding claim 3, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses wherein said population information is based upon a location of said population of devices (Wu: see ¶ [0058] [0073], position references of the UT used for estimating Doppler shift; and Lundstedt: see ¶ [0007] [0032], calculating a positive or negative Doppler shift based on the received positioning data).

Regarding claim 4, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses wherein said signal-processing device is configured to correct said positive Doppler based upon a location of said population devices (Wu: see ¶ [0058] [0073], position references of the UT used for estimating Doppler shift; and Lundstedt: see ¶ [0007] [0032], calculating a positive or negative Doppler shift based on the received positioning data).

Regarding claim 6, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses wherein said signal-processing device comprises a series of correlators, each correlator in the series representing a different, predefined frequency range shift for finding a Doppler shift in said signals (Wu: see ¶ [0059] [0073], signal correlation elements to demodulate and track specific signals and estimating Doppler shift; and Lundstedt: see ¶ [0032], Doppler correction unit to calculate a positive or negative Doppler shift based on the received positioning data).

Regarding claim 11, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses further comprising a data storage device configured to store said signal data, wherein said transmitter is configured to transmit said signal from said data storage to said server (Wu: see ¶ [0060], storing information related to frequency errors and frequency shifts; and Lundstedt: see ¶ [0032] [0037], memory to store received data).

Regarding claim 12, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses wherein relay station and said population of devices have relative speed of 1-10 km/s resulting in a frequency shift between 10 and 20 KHz (Lundstedt: see ¶ [0021], the Doppler shift at Ku band (12-14 GHz) traveling at 500 MPH).

Regarding claims 13 and 21, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses wherein said relay station is configured to orbit at a low earth orbit (LEO) (Wu: see FIG. 1; see ¶ [0029], satellite/relay station in low-earth orbits (LEO)).

Regarding claim 15, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses wherein each device in said population devices;
includes trajectory data of said relay station (Wu: see ¶ [0044-45] [0069], receiving satellite usage/positon/ephemeris data/information; and Lundstedt: see FIG. 3; see ¶ [0032-34] [0044], calculating a Doppler correction factor based on the received positioning data); and
is configured to transmit, using said trajectory data, the signal that is part of said signals, and also configured to modify said signal that is part of said signals to thereby compensate for a Doppler shift of said signal that is part of said signals that results from said relay station and said population of devices travelling respect to one another (Wu: see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts; and Lundstedt: see FIG. 3; see ¶ [0032-34] [0044], calculating a Doppler correction factor based on the received positioning data).

Regarding claim 16, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses wherein a frequency of transmission of said signal that is part of said signals is modified to correct said Doppler shift, based upon a position of said relay station and a relative speed of said relay station at reception of said signal that is part of said signals by said relay station (Wu: see ¶ [0044-45] [0069], receiving satellite usage/positon/ephemeris data/information; and Lundstedt: see FIG. 3; see ¶ [0032-34] [0044], calculating a Doppler correction factor based on the received positioning data).

Regarding claim 17, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses wherein each said device in said population of devices is configured to use (Wu: see ¶ [0044-45] [0069], receiving satellite usage/positon/ephemeris data/information; and Lundstedt: see FIG. 3; see ¶ [0032-34] [0044], calculating a Doppler correction factor based on the received positioning data).

Regarding claim 18, Wu discloses a method for receiving data, the method comprising:
receiving, by a relay station orbiting a celestial body, signals from a population of devices, said signals including a signal that is part of said signals and said data in data packages that is at least part of said data, said relay station and said devices travelling with respect to one another (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite);
controlling, via said relay station, a signal processing device in said relay station which is configured to correct a Doppler shift in said signal, resulting in a corrected signal (see FIG. 1 and 7; see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts);
extracting, from said corrected signal, said data in said data packages (see ¶ [0047-49] [0066-67], filters filtering signals component and performing pre-correction); and
storing said extracted data at a data storage device on said relay station (see ¶ [0060], storing information related to frequency errors and frequency shifts).
Wu does not explicitly disclose as a positive or a negative Doppler shift.
Lundstedt discloses a signal-processing device in said relay station which is configured to correct a positive Doppler shift or a negative Doppler shift (see FIG. 3; see ¶ [0032-34] [0044], calculating a Doppler correction factor based on the received positioning data and a Doppler shift may be positive or negative).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a positive or a negative Doppler shift as taught by Lundstedt, in the system of Wu, so that it would provide to reduce the need to adjust for variations between the frequencies of the return transmission signal by resulting from the Doppler correction (Lundstedt: see ¶ [0009], lines 8-11).
Wu does not explicitly disclose a series of parallel correlator.
However, Spangenberg discloses wherein said signal-processing device comprises a series of parallel correlators, each correlator in the series of parallel correlators representing a different, predefined frequency range shift for finding a Doppler shift in said signals (see section III, FIG. 3, the serial-parallel correlator and see section IV, FIG. 4, the serial-parallel correlator to operate/find Doppler estimation using FFT enhancement will allow all possible code Doppler offsets to be searches simultaneously).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a series of parallel correlator as taught by Spangenberg, in the combined system of Wu and Lundstedt, so that it would provide to a first acquisition time even though the hardware requirements are reduced significantly (Spangenberg: see VI. Conclusion, lines 3-4). 
Although Wu disclose filtering out signals (see ¶ [0047-49], filters filtering signals component), but does not explicitly disclose filter out other signals that are received by detecting 
However, Robinson discloses wherein said signal-processing device is configured to filter out other signals that are received by detecting a Doppler shift which is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another (see ¶ [0031] [0035], the relay satellite can receive the RF signal from the GEO satellite and then shifts the frequency associated with the received RF signal i.e., received signal is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide filter out other signals that are received by detecting a Doppler shift which is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another as taught by Robinson, in the combined system of Wu, Lundstedt and Spangenberg, so that it would provide to adjust the orbit of the satellite to a more favorable location using its current position and orbital parameters (Robinson: see ¶ [0001], lines 9-12).

Regarding claim 19, the combined system of Wu, Lundstedt, Spangenberg and Robinson discloses further comprising:
transmitting from said data storage, by said relay station via a transmitter, said data to a server arranged remote from said relay station at said celestial body (Wu: see ¶ [0077-78] [0084], transmitting time advance/retart commands to the UT; and Lundstedt: see FIG. 3; see ¶ [0044-46], transmitting the generated return carrier signal to the gateway).

Regarding claim 22, Wu discloses a computer program product for execution on a data processor of a relay station configured to orbit a celestial body, said computer program, when executing on said data processor, is to (see ¶ [0011] [0090], computer-readable medium comprising instructions):
receive signals from a population of devices arranged at said celestial body, said signals including a signal having signal data in data packages (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite);
control a signal processing device configured to extract said signal data from said signal (see ¶ [0047-49] [0066-67], filters filtering signals component and performing pre-correction);
store said signal data on a data storage (see ¶ [0060], storing information related to frequency errors and frequency shifts).
transmit said signal data from said data storage to a server arranged remotely from said relay station (see ¶ [0077-78] [0084], transmitting time advance/retart commands to the UT).
control said signal processing device to thereby correct said signal for a Doppler shift (see FIG. 1 and 7; see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts).
Wu does not explicitly disclose as a positive or a negative Doppler shift.
However, Lundstedt discloses transmit said signal data from said data storage to a server arranged remotely from said relay station (see FIG. 3; see ¶ [0044-46], transmitting the generated return carrier signal to the gateway); and
(see FIG. 3; see ¶ [0032-34] [0044], calculating a Doppler correction factor based on the received positioning data and a Doppler shift may be positive or negative).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a positive or a negative Doppler shift as taught by Lundstedt, in the system of Wu, so that it would provide to reduce the need to adjust for variations between the frequencies of the return transmission signal by resulting from the Doppler correction (Lundstedt: see ¶ [0009], lines 8-11).
Wu does not explicitly disclose a series of parallel correlator.
However, Spangenberg discloses wherein said signal-processing device comprises a series of parallel correlators, each correlator in the series of parallel correlators representing a different, predefined frequency range shift for finding a Doppler shift in said signals (see section III, FIG. 3, the serial-parallel correlator and see section IV, FIG. 4, the serial-parallel correlator to operate/find Doppler estimation using FFT enhancement will allow all possible code Doppler offsets to be searches simultaneously).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a series of parallel correlator as taught by Spangenberg, in the combined system of Wu and Lundstedt, so that it would provide to a first acquisition time even though the hardware requirements are reduced significantly (Spangenberg: see VI. Conclusion, lines 3-4). 
Although Wu disclose filtering out signals (see ¶ [0047-49], filters filtering signals component), but does not explicitly disclose filter out other signals that are received by detecting 
However, Robinson discloses wherein said signal-processing device is configured to filter out other signals that are received by detecting a Doppler shift which is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another (see ¶ [0031] [0035], the relay satellite can receive the RF signal from the GEO satellite and then shifts the frequency associated with the received RF signal i.e., received signal is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide filter out other signals that are received by detecting a Doppler shift which is statistically unlikely to result from said travelling of said relay station and said devices with respect to one another as taught by Robinson, in the combined system of Wu, Lundstedt and Spangenberg, so that it would provide to adjust the orbit of the satellite to a more favorable location using its current position and orbital parameters (Robinson: see ¶ [0001], lines 9-12).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lundstedt, Spangenberg and Robinson further in view of De Gaudenzi et al. (US 2015/0351043 A1) hereinafter “De Gaudenzi”.

Regarding claims 5 and 20, the combined system of Wu, Lundstedt, Spangenberg and Robinson disclose wherein said signal-processing device comprises a demodulator (Wu: see  [0074], signals are demodulated by the satellite; and Lundstedt: see ¶ [0020], demodulating the communication/signals), but does not explicitly disclose using Enhanced Spread Spectrum Aloha (E-SSA).
However, De Gaudenzi discloses wherein said signal-processing device comprises a demodulator using Enhanced Spread Spectrum Aloha (E-SSA) (see ¶ [0164], E-SSA demodulator).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide using Enhanced Spread Spectrum Aloha (E-SSA) as taught by De Gaudenzi, in the combined system of Wu, Lundstedt, Spangenberg and Robinson, so that it would provide to aim at improving the E-SSA by increasing the maximum achievable throughput (De Gaudenzi: see ¶ [0035]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lundstedt, Spangenberg and Robinson further in view of Lu (US 2011/0249777 A1) hereinafter “Lu”.

Regarding claim 7, the combined system of Wu, Lundstedt, Spangenberg and Robinson does not explicitly disclose finding a data header in said signal.
However, Lu discloses wherein for finding a data header in said signal, said correlators are configured to correlate said signal with at least part of said data header (see ¶ [0021], finding/searching a frame header/data header in a baseband signal based on correlation).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide finding a data header in said (Lu: see ¶ [0035], lines 18-20).

Regarding claim 8, the combined system of Wu, Lundstedt, Spangenberg and Robinson does not explicitly disclose correlate said signal.
However, Lu discloses wherein said correlators are configured to subsequently correlate said signal with subsequently larger parts of said data header (see ¶ [0021], finding/searching a frame header/data header in a baseband signal based on correlation).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide correlate said signal as taught by Lu, in the combined system of Wu, Lundstedt, Spangenberg and Robinson, so that it would provide to accumulate the number of successful analysis by performing the correlation analysis to the pilots (Lu: see ¶ [0035], lines 18-20).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462